Citation Nr: 1645526	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to June 21, 2011 and in excess of 40 percent thereafter for diabetes mellitus.

2. Entitlement to a disability rating in excess of 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the left lower extremity.

4. Entitlement to a disability rating in excess of 10 percent prior to June 21, 2011 and in excess of 30 percent thereafter for diabetic polyneuropathy of the right upper extremity.

5. Entitlement to a disability rating in excess 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the left upper extremity.

6. Entitlement to a compensable disability rating prior to June 22, 2011 for diabetic retinopathy.

7. Entitlement to a rating in excess of 30 percent from June 22, 2011 to July 12, 2012 for diabetic retinopathy.

8. Entitlement to a rating in excess of 20 percent from July 12, 2012 for diabetic retinopathy.

9. Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  Specifically, after the March 2006 rating decision, the Veteran submitted a claim seeking an increased rating in March 2006 along with an application for a total disability rating due to individual unemployability.  VA examinations were scheduled and performed in August 2006.  Thus, under 38 C.F.R. § 3.156(b), the March 2006 rating decision did not become final and is also part of the present appeal.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

In July 2015 the Veteran testified before a Veterans Law Judge at the RO.  A transcript of his hearing has been associated with the claims file.

In November 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to a rating in excess of 20 percent for diabetic retinopathy from July 12, 2012, a rating in excess of 10 percent prior to June 21, 2011 and in excess of 30 percent thereafter for diabetic polyneuropathy of the right upper extremity, and a rating in excess 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the left upper extremity being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 10, 2008 treatment of the Veteran's diabetes mellitus did not include the taking of insulin.

2. As of December 10, 2008 treatment of the Veteran's diabetes mellitus requires the taking of insulin, a restricted diet, and regulation of activities.  His condition has not involved episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice a month visits to a diabetic care provider.

3. Throughout the period on appeal the Veteran's right and left lower extremity peripheral neuropathy has manifest with reduced sensation, numbness, and pain, resulting in poor balance and difficulty with prolonged ambulation and ambulation on uneven terrain and stairs, most closely approximating moderate incomplete paralysis of the sciatic nerve.

4. Prior to June 22, 2011 the Veteran had corrected distance vision of no worse than 20/30 bilaterally and total remaining field of vision in the left eye of no less than 451 and total remaining field of vision in the right eye of no less than 400.

5. From June 22, 2011 to July 12, 2012 the Veteran had corrected distance vision of no worse than 20/40 in the right eye and 20/50 in the left eye and total remaining field of vision in the left eye of no less than 443 and total remaining field of vision in the right eye of no less than 341.

6. The Veteran does not have deformity of the penis as part of his erectile dysfunction.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for diabetes mellitus prior to December 10, 2008 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for an evaluation of 40 percent, but no greater, for diabetes mellitus as of December 10, 2008 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2015).

3. The criteria for a rating of 20 percent for right lower extremity peripheral neuropathy have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for a rating of 20 percent for right left extremity peripheral neuropathy have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for a 10 percent rating for diabetic retinopathy prior to June 21, 2011 have been met.  38 U.S.C.A. § 1155, 5107 (West 2008, 2014); 38 C.F.R. §§ 3.321 (2008, 2015), 4.1 (2008, 2015), 4.84a (2008), 4.79 (2015), Diagnostic Codes 6079 (in effect prior to December 10, 2008), 6080 (2015).

6. The criteria for a rating in excess of 30 percent from June 21, 2011 to July 12, 2012 for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Code 6080 (2015).

7. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated at 20 percent prior to June 21, 2011 and 40 percent thereafter according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Because of the successive nature of the rating criteria for diabetes, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

The Board finds that a rating in excess of 20 percent is not warranted prior to December 10, 2008.  However, a 40 percent rating, but no higher, is warranted as of December 10, 2008.

A 40 percent rating requires a restricted diet, taking insulin, and regulation of activities.  The evidence reflects the Veteran has been on a restricted diet throughout the period on appeal.  Further, on VA examination in January 2006 the examiner stated that the Veteran should avoid strenuous activity to prevent hypoglycemic reactions.  At that time the Veteran reported he was on Actos, Glipizide and Glucophage but he did not indicate he was taking insulin.  Similarly on examination in August 2006 the Veteran described taking medications including Glucophage, Glipizide and Actos but did not report taking insulin.  The assessment was diabetes mellitus and the examiner noted he was on hypoglycemic agents.  Also, on VA examination in 2009 the examiner indicated the Veteran is restricted in his ability to perform strenuous activities, listing as specific examples that he cannot play strenuous sports such as football, basketball, and baseball.  Thus, the Board finds that the Veteran should be given the benefit of the doubt that he has had restriction of activities since at least 2006.  Finally, although he was taking other oral hypoglycemic agents, private treatment records indicate that insulin was first added to the Veteran's diabetes treatment regimen on December 10, 2008.  Therefore, December 10, 2008 is the earliest date on which the Veteran met all three criteria for a 40 percent rating.

As prior to December 10, 2008 the Veteran had not been prescribed insulin, a rating in excess of 20 percent is not warranted.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board notes that the August 2006 VA examination noted episodes of ketoacidosis; however, as explained above, the criteria for diabetes are successive and accordingly, as the Veteran had not been prescribed insulin, he did not meet one of the components of the 40 percent or higher ratings.  

For the period beginning December 10, 2008, a rating in excess of 40 percent is not warranted.  For a higher than 40 percent rating the Veteran must, among other criteria, have episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or have at least twice a month visits to a diabetic care provider.  The evidence does not reflect that the Veteran meets either of those criteria, which are among the requirements for both a 60 percent and 100 percent rating.

On VA examination in both June 2011 and July 2012 the Veteran denied episodes of ketoacidosis or hypoglycemic reactions for which he was hospitalized.  He also denied episodes of hypoglycemia reaction or ketoacidosis on VA examination in March 2009.  However, discharge instructions from a February 2009 private emergency room visit indicate a diagnosis of hypoglycemia.  A review of the records does not show any other episodes of ketoacidosis or hypoglycemic reactions for which he was hospitalized from December 10, 2008.  At his July 2015 Board hearing the Veteran testified nearly passing out twice in the last two or three years.  However, he reported he had not been to the emergency room due to his diabetes since 2005 or 2006 but rather keeps glucose tablets handy for when his blood sugar drops.  A September 2015 VA treatment record indicates that the Veteran reported an episode of hypoglycemia that he resolved with a sugar pill.

The Veteran also testified at his Board hearing that he sees his diabetic care provider every three months, a schedule he has been on for years.  The Veteran also reported on VA examination in 2009, 2011, and 2012 that he visited his diabetic care provider less than twice a month during that period.  Further, the evidence does not reflect visits at least twice a month to a diabetic care provider.

Based on the forgoing, the Board finds that the Veteran has not met the criteria for a greater than 40 percent rating at any time since December 10, 2008.

Lower Extremity Diabetic Peripheral Neuropathy

The Veteran is currently rated at 10 percent each for his right and left lower extremity diabetic peripheral neuropathy prior to June 21, 2011 and 20 percent each thereafter under Diagnostic Code 8599-8520.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

Under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran testified at his July 2015 Board hearing that he began having balance issues due to his peripheral neuropathy at least as early as 1990.  He reported an incident in approximately 2006 where he was reported for possibly being drunk at work due to the way he was walking, but in fact it was due to his peripheral neuropathy.  He reported his feet are numb.  He stated that about three months ago he had a nightmare and bruised the ball of his foot and toes and could not feel it.

On VA examination in January 2006 the Veteran reported numbness and tingling in the toes of both feet beginning in 2001.  He described occasional pain in the calves after walking half a mile but denied any coldness of the extremities.  Examination of the extremities reflected no cyanosis, clubbing or edema and showed no evidence of varicosities or stasis dermatitis.  Peripheral pulses were 2+ bilaterally in all tested areas.  Examination of the peripheral nerves noted no peripheral nerve involvement and motor power was 5/5.  Reflexes were 2+ in the bilateral knees and ankles and sensory function was within normal limits.  The assessment was diabetic polyneuropathy of both feet with subjective factors of numbness and tingling in both feet with no diminished sensation to pinprick or vibration sense by objective examination. 

On VA examination in August 2006 the Veteran reported progressive loss of strength and tingling and numbness in the legs.  Examination of the extremities reflected no atrophic skin changes, ulcerations, gangrene, ischemic limb pain or persistent coldness.  Peripheral pulses were 2+ throughout.  On testing he had normal motor function of the lower extremities and reduced sensation to touch and vibration sense distally in both lower extremities.  Thus the examiner noted subjective symptoms of bilateral numbness and paresthesia in extremities and objective evidence of reduced sensation.

On VA examination in March 2009 he reported that in 2001 he started getting numbness and tingling in his feet and in the past two years he has been getting periodic paints in both lower legs.  He reported progressive numbness on the soles of his feet cause some imbalance when he walks. On examination, deep tendon reflexes in his upper and lower extremities were 2+ and he had sensory loss in his feet.  His lower extremity peripheral neuropathy was noted to cause poor balance.

On VA examination in June 2011 the Veteran reported leg cramping and pain after walking a half a mile and persistent coldness in his extremities.  He reported tingling and numbness, loss of sensation, and neuralgia in his feet.  He described the tingling and numbness as a severity of 7 to 8 out of 10, pain at a 9 to 10 out of 10, and weakness at a 8 out of 10.  He reported no abnormal sensation, anesthesia or paralysis.  He reported numbness in his feet, loss of balance, and sharp pain on and off.  On examination, no muscle weakness or persistent coldness was noted.  Peripheral pulses were 2+ or 1+ in both lower extremities.  Neurological examination showed motor function within normal limits.  Sensory function was decreased.  Knee and ankle jerks were 1+.  As a result of his condition the examiner noted the Veteran would have difficulty with prolonged ambulation and ambulation on uneven terrain and stairs.

On VA examination in July 2012 the Veteran reported loss of balance.  On examination peripheral pulses were abnormal.  Motor and sensory examination including gait, balance, cranial, and peripheral nerves, were within normal limits.  The Veteran was noted to have mild constant pain in both lower extremities, mild intermittent pain and paresthesias and/or dysesthesias in the right lower extremity, moderate intermittent pain and paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in both lower extremities.  Deep tendon reflexes were normal.  Sensory examination showed normal sensation at the thigh/knee and lower leg/ankle but decreased sensation in the foot/toes.  He had trophic changes including loss of extremity hair and smooth, shiny skin.  The examiner opined that the Veteran had mild incomplete paralysis of the right and left anterior tibial nerve.

The Veteran's medical treatment records throughout the period on appeal also contain complaints of loss of sensation in his feet and resulting problems with balance.  In a September 2008 the Veteran's private physician stated that the Veteran has had difficulty at times ambulating at work due to neuropathy and has had near falls.

The Board finds that throughout the period on appeal the Veteran has had similar symptoms of numbness and tingling in his lower extremities, particularly his feet, which have the functional impact of causing loss of balance.  The Veteran has credibly reported such problems existed from at least 2006 and have continued to present.  His contentions are supported by the medical evidence, including the letter from his private physician.  Thus, although his symptoms are primarily sensory, the Board finds that his condition overall throughout the period has approximated moderate incomplete paralysis, warranting a 20 percent rating.

The Board finds that a rating in excess of 20 percent is not warranted for any period on appeal as at no time does the Veteran's condition more closely approximate moderately severe incomplete paralysis.  The Veteran's diabetic polyneuropathy manifests with some loss of sensation but objective testing at VA examination has shown normal motor function.  Reflex testing was normal on VA examination in 2009 and 2012 with knee and ankle jerks reduced at 1+ in 2011.  The Board finds that the Veteran's symptoms, including numbness, pain, tingling, and resultant balance problems and difficulty with prolonged ambulation and ambulation on uneven terrain and stairs, and the severity of those symptoms are all contemplated by the 20 percent rating for moderate incomplete paralysis.  The Board has considered all of the Veteran's symptoms, as he himself has described them, and acknowledges his functional difficulties with ambulation as a result of his diabetic polyneuropathy, but finds his condition overall is most closely approximated by a 20 percent rating.

Thus, the Board finds that a 20 percent rating is warranted for the entire period on appeal but finds that a preponderance of the evidence is against a rating in excess of 20 percent.

Diabetic Retinopathy

The Veteran currently has a noncompensable rating prior to June 22, 2011 for diabetic retinopathy, a rating of 30 percent from June 22, 2011 to July 12, 2012, and a rating of 20 percent thereafter.  As the Board finds a remand is required for further development prior to deciding whether entitlement to an increased rating is warranted as of July 12, 2012, the Board will only be adjudicating entitlement to increased ratings prior to July 12, 2012.

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008.  When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  However, the amended version cannot be applied prior to its effective date. See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111 (1997).  As the Veteran's claim was filed prior to December 2008, the Board will consider the earlier criteria prior to that date as well as the amended criteria as of December 10, 2008 to determine which results in a rating most favorable to the Veteran.

The Veteran's noncompensable rating was established under Diagnostic Code 6099-6079, as there was no diagnostic code specifically for retinopathy in the pre-December 10, 2008 regulations, and his later compensable rating was awarded under Diagnostic Code 6080 of the amended regulations.

Prior to December 10, 2008 impairment of visual acuity was rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

Under these criteria in 38 C.F.R. § 4.84a, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  The percentage evaluation is found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40.  A 10 percent evaluation is warranted where corrected vision is (1) 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye or (2) 20/50 bilaterally.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70.  A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

The pre-December 10, 2008 regulations also call for certain chronic eye disabilities to be rated for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  However, retinopathy is not among the conditions listed.  See 38 C.F.R. § 4.84a (2008).

Under the amended regulations, effective December 10, 2008, diabetic retinopathy is rated under 38 C.F.R. § 4.79, Code 6006, which directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79 (2015).

Under the General Rating Formula based on incapacitating episodes, the following disability ratings apply: a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a maximum 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 (2015).

The Board finds that the evidence does not reflect that the Veteran has had any incapacitating episodes due to his diabetic retinopathy since December 10, 2008.  On VA examination in both 2011 and 2012 he denied any incapacitating episodes over the previous 12 months.  His treatment records further do not suggest any incapacitating episodes during the applicable time period.  Therefore, the Board finds that a rating based on incapacitating episodes is not for application.

Under the revised regulations, when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, the evaluation is determined by separately evaluating the visual acuity and visual field defect (expressed as a level of visual acuity) and combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77 (c) (2015).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79, which mirrors the pre-December 10, 2008 regulations.

Impairment of the field of vision is rated under 38 C.F.R. § 4.79, Diagnostic Code 6080.  Under Diagnostic Code 6080, a 10 percent rating is warranted either unilaterally or bilaterally with a remaining field of 46 to 60 degrees, or each affected eye may be evaluated as 20/50.  Where the remaining field is 31 to 45 degrees unilaterally a 10 percent rating is also warranted or the eye may be evaluated as 20/70.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees bilaterally, or evaluate each effected eye as 20/70; concentric contraction of visual field unilaterally, or evaluate each effected eye as 5/200; loss of inferior half of visual field bilaterally, or evaluate each effected eye as 20/70; loss of temporal half of visual field bilaterally, or evaluate each effected eye as 20/70; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally, or evaluate each effected eye 20/100.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally, or evaluate each effected eye as 20/200.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally, or evaluate each effected eye as 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2015).

Under the both the pre-December 10, 2008 regulations and the amended regulations, ratings based on impairment of field vision are calculated as follows:  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. §§ 4.76a (2008, 2015), 4.77 (2015).

The Board has considered the applicable regulations and the evidence of record and finds that the Veteran is entitled to a 10 percent rating, but no higher, prior to June 21, 2011.  A rating in excess of 30 percent from June 21, 2011 to July 12, 2012 is not warranted.

On VA examination in January 2006 the Veteran had corrected vision of 20/25 in the right eye and 20/40 in the left eye.  Right visual field testing was full with dimensions of superiorly 54 degrees, nasally 56 degrees, inferiorly 55 degrees and temporally 74 degrees.  Left visual field was also full with dimensions of superiorly 42 degrees, nasally 53 degrees, inferiorly 56 degrees and temporally 82 degrees.  

In his report, the examiner stated that the Veteran's right and left visual fields were full on testing; however the Board finds that a review of the accompanying visual field charts does not show a full visual field by VA standards.  A review of the charts shows the following field of vision for the left eye: temporally, 82 degrees, down temporally, 80; down, 55; down nasally, 50; nasally, 53; up nasally 52; up 42; and up temporally 68.  Thus the total remaining visual field for the left eye is 482.  When this number is divided by the eight directions an average contraction to 60.25 degrees is obtained.  See 38 C.F.R. §§ 4.76a (2008).  Thus, giving the Veteran the benefit of the doubt and rounding the figure down to 60, the left eye can be rated on his concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).

In the right eye the following field of vision was found on according to the chart: temporally, 74 degrees, down temporally, 77; down, 56; down nasally, 50; nasally, 56; up nasally 50; up 54; and up temporally 70.  Thus the total remaining visual field for the right eye is 487.  When this number is divided by the eight directions and rounded up an average contraction to 60.87 degrees is obtained.  See 38 C.F.R. §§ 4.76a (2008).  Thus, giving the Veteran the benefit of the doubt and rounding down to 60, the right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).

On VA examination in August 2006 the Veteran had corrected distance vision of 20/30 in both eyes.  The Veteran also reported blurry vision and occasional tearing and discomfort, which the examiner suggested could be due to dry eye syndrome.  

In his report, the examiner stated that the Veteran's right and left visual fields were full on testing; however the Board finds that a review of the accompanying visual field charts does not show a full visual field by VA standards.  A review of the charts shows the following field of vision for the left eye: temporally, 75 degrees, down temporally, 75; down, 51; down nasally, 50; nasally, 50; up nasally 55; up 40; and up temporally 70.  Thus the total remaining visual field for the left eye is 466.  When this number is divided by the eight directions and rounded up an average contraction to 58 degrees is obtained.  See 38 C.F.R. §§ 4.76a (2008).  Thus, the left eye can be rated on his concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).

In the right eye the following field of vision was found on according to the chart: temporally, 70 degrees, down temporally, 70; down, 46; down nasally, 50; nasally, 46; up nasally 40; up 36; and up temporally 42.  Thus the total remaining visual field for the right eye is 400.  When this number is divided by the eight directions and rounded up an average contraction to 50 degrees is obtained.  See 38 C.F.R. §§ 4.76a (2008).  Thus, the right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).

Either rating the eyes bilaterally on concentric contraction or rating each as having an equivalent visual acuity of 20/50 would result in a rating of 10 percent based on the 2006 VA examination.

The Veteran underwent another VA examination in March 2009.  The report notes he had corrected distance vision of 20/40 in both eyes.  His right and left visual fields were noted to be grossly normal, but the report does not indicate that a precise measurement of the visual field was made and no visual field charts are included in the examination report.  The Veteran reported a recent onset of floaters in his right eye which he had been told was due to bleeding.  The examiner diagnosed active proliferative diabetic retinopathy in the right eye with vitreous hemorrhage and a history of proliferative diabetic retinopathy in the left eye, currently quiescent with mild nonproliferative diabetic retinopathy.

Private treatment records include the following corrected distance visual acuity measurements: 10/30 bilaterally in June 2009, 20/30 and 20/50 in October 2009 and May 2010, 20/25 and 20/50 in August 2010.  VA treatment records include the following corrected distance visual acuity measurements: 20/25 and 20/50 in November 2008, and 20/25 and 20/40 in October 2009.

Based on the forgoing evidence of the Veteran's condition prior to June 21, 2011, the Board finds that a 10 percent rating, but no greater, is warranted.  None of the Veteran's visual acuity testing shows results warranting a compensable rating.  However, the Veteran's visual field testing done on VA examination in 2006 supports a rating of 10 percent based on concentric contraction.  Although the 2009 VA examination report indicates that the Veteran's visual field was "grossly normal," no precise measurements are noted and the Veteran continued to have loss of visual field at his next VA examination in 2011.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for the entire period prior to June 21, 2011.  The Board notes that the 10 percent rating is the highest available based on the evidence under both the pre-December 10, 2008 regulations and the amended regulations.

The Board further finds that a rating in excess of 30 percent is not warranted from June 21, 2011 to July 12, 2012.

On VA examination in June 2011 the Veteran had corrected distance vision of 20/40 in the right eye and 20/50 in the left eye.  Thus, a 10 percent rating would be warranted for impairment of visual acuity.  See 38 C.F.R. § 4.76a, Diagnostic Code 6066 (2015).

A review of examination findings shows the following field of vision for the left eye: temporally, 65 degrees, down temporally, 70; down, 58; down nasally, 48; nasally, 52; up nasally 58; up 40; and up temporally 60.  Thus the total remaining visual field for the left eye is 443.  When this number is divided by the eight directions and rounded up an average contraction to 56 degrees is obtained.  See 38 C.F.R. § 4.76a (2015).  Thus, the left eye can be rated on his concentric contraction or based on an equivalent visual acuity of 20/50.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015).

In the right eye the following field of vision was found on examination: temporally, 38 degrees, down temporally, 65; down, 45; down nasally, 38; nasally, 50; up nasally 40; up 35; and up temporally 30.  Thus the total remaining visual field for the right eye is 341.  When this number is divided by the eight directions and rounded up an average contraction to 43 degrees is obtained.  See 38 C.F.R. § 4.76a (2015).  Thus, the right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015).

Under either the Ratings for Impairment of Visual Fields or the Impairment of Central Visual Acuity laid out in 38 C.F.R. § 4.79, the Veteran's visual field would warrant a 10 percent rating for each eye or a 20 percent rating for both eyes based on an equivalent visual acuity of 20/50 and 20/70.  Combining the 10 percent rating for visual acuity and the 20 percent rating for visual fields as described in 38 C.F.R. § 4.25 results in a 30 percent rating overall.  See 38 C.F.R. § 4.77(c) (2015).

Thus, the results of the 2011 VA eye examination supports a 30 percent rating, but no higher based on impairment of visual field and impairment of visual acuity from June 22, 2011 to July 12, 2012.  A review of his private and VA treatment records does not show any visual testing that would support a higher rating.

Based on the forgoing, an increased rating of 10 percent prior to June 22, 2011 is granted but a rating in excess of 30 percent from June 22, 2011 to July 12, 2012 is denied as a preponderance of the evidence is against a higher rating.

Erectile Dysfunction

The evidence reflects that the Veteran has erectile dysfunction secondary to his diabetes mellitus.  

Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2015).  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

The Veteran has not contended and the evidence does not suggest that the Veteran has any deformity of the penis as part of his erectile dysfunction related to his diabetes.  Both the August 2006 and March 2009 VA examination of his penis was normal.  

The aforementioned evidence clearly shows that the Veteran has had erectile dysfunction during the entire time on appeal.  However, the criteria of DC 7522 specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster's Collegiate Dictionary 507 (11th ed. 2003)(defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000)(explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  As the Veteran does not have a penis deformity, entitlement to a compensable rating cannot be awarded. 

The Board further notes that the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350 (a) (2015), pursuant to 38 U.S.C.A. § 1115 (k) (West 2014), for the loss of use of a creative organ since June 13, 2005.  Thus, interpreting "deformity" to include loss of function would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power. Such an award would be an obvious violation of 38 C.F.R. § 4.414.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's diabetes mellitus, diabetic polyneuropathy of the lower extremities, diabetic retinopathy, and erectile dysfunction.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected diabetes mellitus, diabetic polyneuropathy of the lower extremities, diabetic retinopathy, and erectile dysfunction that would render the schedular criteria inadequate.  The Veteran's diabetes mellitus is rated based on the required treatment and his compensable symptoms, including diabetic polyneuropathy of the lower extremities, and diabetic retinopathy are all separately rated.  The evidence does not reflect any other compensable conditions associated with his diabetes not separately rated.  Further, his ratings for polyneuropathy of the lower extremities consider his sensory symptoms as well as his reported functional impairment including loss of balance.  His diabetic retinopathy rating considers both his visual acuity and visual field impairment.  His erectile impairment further manifests with no symptoms not considered by the rating schedule.  As such, it would not be found that any of his disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's diabetes mellitus, diabetic polyneuropathy of the lower extremities, diabetic retinopathy, or erectile dysfunction.   To the extent that his conditions markedly interfere with his ability to work the Board notes that the Veteran was granted individual unemployability effective September 27, 2008.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  A September 2008 letter, issued prior to readjudication of the claim addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Therefore, the Board finds that the Veteran has been provided notice that meets the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in August 2006, March 2009, June 2011, and July 2012.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent prior to December 10, 2008 for diabetes mellitus is denied.

A 40 percent rating, but no greater, as of December 10, 2008 for diabetes mellitus is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 20 percent rating, but no greater, for right lower extremity peripheral neuropathy is granted for the entire period on appeal, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 20 percent rating, but no greater, for left lower extremity peripheral neuropathy is granted for the entire period on appeal, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 10 percent rating, but no greater, for diabetic retinopathy is granted prior to June 22, 2011, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent from June 22, 2011 to July 12, 2012 for diabetic retinopathy is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

A remand is required in this case as to the issues of entitlement to a rating in excess of 20 percent for diabetic retinopathy from July 12, 2012, a rating in excess of 10 percent prior to June 21, 2011 and in excess of 30 percent thereafter for diabetic polyneuropathy of the right upper extremity, and a rating in excess 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the left upper extremity.

Upper Extremity Diabetic Polyneuropathy

The Veteran has undergone a number of examinations for his upper extremity diabetic polyneuropathy, including in August 2006, March 2009, June 2011, and most recently in July 2012.

In July 2015 the Veteran attended a Board hearing before the undersigned.  At the hearing the Veteran testified that a couple times per day he grabs something and he thinks he is holding it tight but he drops it.  The record does not show that the Veteran had previously reported any difficulties with dropping objects.  On VA examination in July 2012 muscle strength and reflex testing was normal.  Sensory examination was normal in the shoulder and forearm but decreased in the hand/fingers.  

Thus, the evidence suggests that the Veteran's upper extremity diabetic polyneuropathy may have worsened since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Diabetic Retinopathy

The Board finds that a new VA examination is required to assess the current nature and severity of the Veteran's diabetic retinopathy as the evidence suggests his condition may have changed since the most recent VA examination in July 2012.

In July 2012 the Veteran had corrected distance vision of 20/50 bilaterally.  VA treatment records suggest the Veteran may have shown decreased visual acuity in the years since.  Further, in July 2015 he underwent cataract surgery intended to improve his visual acuity.

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's condition  Allday, 7 Vet. App. 517.

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his diabetic retinopathy, as well as any significant pertinent interval medical history since his last VA examination in July 2012.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his upper extremity diabetic polyneuropathy.  All necessary testing should be performed and the examiner should address any significant pertinent interval medical history since the Veteran's last VA examination in July 2012.

2. Arrange for the Veteran to undergo a VA examination of his eyes, to include tests of his visual acuity and visual fields.  In addition to describing the current nature and severity of the Veteran's service-connected diabetic retinopathy, the examiner is asked to review the Veteran's claims file and past clinical history since his last VA examination in July 2012 and offer an opinion as to whether and in what way the Veteran's condition has changed during the interval.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


